         Case 3:18-cv-00721-BR          Document 57         Filed 02/12/19   Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

QUEST SOFTWARE, INC., a Delaware                      Case No.: 3:18-cv-00721 BR
corporation,

               Plaintiff,                            AGREEMENT REGARDING
                                                     DISCOVERY OF
       v.                                            ELECTRONICALLY STORED
                                                     INFORMATION AND ORDER
NIKE, INC., an Oregon corporation,

               Defendant.


       The parties hereby stipulate to the following provisions regarding the discovery of
electronically stored information ("ESI") in this matter:

A.     General Principles

        1.     An attorney's zealous representation of a client is not compromised by conducting
discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
contributes to the risk of sanctions.

       2.       The proportionality standard set forth in Fed. R. Civ. P. 26(b)(l) must be applied
in each case when formulating a discovery plan. To further the application of the proportionality
standard in discovery, requests for production of ESI and related responses should be reasonably
targeted, clear, and as specific as possible.

B.      ESI Disclosures

        The parties disclose the following information in Appendix A:

        1.      Custodians. The five custodians most likely to have discoverable ESI in their
possession, custody or control. The custodians shall be identified by name, title, connection to the
instant litigation, and the type of the information under his/her control.

AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -1-
                                                                             STOKES LAWRENCE, P.S.
                                                                               1420FIFTHAVENUE, SUITE3000
                                                                             SEATTLE, WASHINGTON9810I-2393
WEST\284915843 .1.1                                                                    (206) 626-6000
        Case 3:18-cv-00721-BR          Document 57           Filed 02/12/19   Page 2 of 13




       2.      Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
servers, etc.), if any, likely to contain discoverable ESL

       3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to contain
discoverable ESI (e.g. third-party email and/or mobile device providers, "cloud" storage, etc.) and,
for each such source, the extent to which a party is (or is not) able to preserve information stored
in the third-party data source.

       4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
(by type, date, custodian, electronic system or other criteria sufficient to specifically identify the
data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

        5.     ESI Liaison. Each party agrees to identify a person with the ability to facilitate the
preservation, retrieval, and production of each party's ESI throughout the course of the litigation.
This liaison may be a party to the action and must be available to participate in any discovery
motion hearing involving ESL

C.      Preservation of ESI

        The parties acknowledge that they have a common law obligation to take reasonable and
proportional steps to preserve discoverable information in the party's possession, custody or
control. With respect to preservation of ESI, the parties agree as follows:

        1.      Absent a showing of good cause by the requesting party, the parties shall not be
required to modify the procedures used by them in the ordinary course of business to back-up and
archive data; provided, however, that the parties shall preserve all discoverable ESI in their
possession, custody or control.

        2.      All parties shall supplement their disclosures in accordance with Fed. R. Civ. P.
26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure
where that data is created after a disclosure or response is made (unless excluded under (C)(3) or
(D)(l)-(2) below).



AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -2-
                                                                              STOKES LAWREN CE, P.S.
                                                                                1420FIFTHAVENUE, SUITE3000
                                                                              SEATTLE, WASIDNGTON 98101-2393
WEST\284915 843 .1.1                                                                    (206) 626-6000
        Case 3:18-cv-00721-BR            Document 57       Filed 02/12/19     Page 3 of 13




        3.        Absent a showing of good cause by the requesting party, the following

categories of ESI need not be preserved:

        a.        Deleted, slack, fragmented, or other data only accessible by forensics.
       b.         Random access memory (RAM), temporary files, or other ephemeral data
                  that are difficult to preserve without disabling the operating system.
        c.        On-line access data such as temporary internet files, history, cache, cookies, and
                  the like.
        d.        Data in metadata fields that are frequently updated automatically, such as last-
                  opened dates (see also Section (E)(5)).
        e.        Back-up data that are substantially duplicative of data that are more
                  accessible elsewhere.
        g.        Data remaining from systems no longer in use that is unintelligible on the systems
                  in use and where there is no reasonable way to convert the data to a universal
                  format such as CSV, XLSX, TXT, SQL, XML, etc.
        h.        Electronic data (e.g. email, calendars, contact data, and notes) sent to or from
                  mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
                  that a copy of all such electronic data is routinely saved elsewhere (such as on a
                  server, laptop, desktop computer, or "cloud" storage).

D.           Privilege

        1.        With respect to privileged or work-product information generated after the filing

of the complaint, parties are not required to include any such information in privilege logs.

        2.        Activities undertaken in compliance with the duty to preserve information are

protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

E.           ESI Discovery Procedures

        1.        On-site inspection of electronic media. Such an inspection shall not be permitted

absent a demonstration by the requesting party of specific need and good cause or by agreement

of the parties.

2.      Search methodology. The parties agree that in responding to any Fed. R. Civ. P. 34 request,

or earlier if appropriate, they will meet and confer about methods to search ESI in order to identify

ESI that is subject to production in discovery and filter out ESI that is not subject to discovery.

The parties further agree that they will conduct good faith, reasonable searches for
AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -3-
                                                                               STOKES LAWRENCE, P.S.
                                                                                 l420FIFTHAVENUE, SIBTE3000
                                                                               SEATTLE, WASHINGTON98l01-2393
WEST\284915 843 .1.1                                                                     (206) 626-6000
        Case 3:18-cv-00721-BR         Document 57      Filed 02/12/19     Page 4 of 13




responsive material and information pursuant to their obligations under the Federal Rules of Civil

Procedure and any applicable Local Rules.


       3.      Format. The parties agree that ESI will be produced to the requesting party with

searchable text. The parties will produce ESI in single-page, black and white, TIFF Group IV, 300

DPI TIFF images with the exception of PowerPoint and spreadsheet type files, source code, audio,

and video files, which shall be produced in native format. If an original document contains color

that is used for emphasis, red-lining, highlighting, in charts, diagrams or photographs or that is

otherwise necessary to understand the meaning or content of the document, the document should

be produced as single-page, 300 DPI JPG images with JPG compression and a high quality setting

as to not degrade the original image. Parties are under no obligation to enhance an image beyond

how it was kept in the usual course of business. TIFFs/JPGs will show any and all text and images

which would be visible to the reader using the native software that created the document. For

example, TIFFs/JPGs of e-mail messages should include the BCC line. PowerPoint documents

shall be processed with hidden slides and all speaker notes unhidden, and shall be processed to

show both the slide and the speaker's notes on the TIFF /JPG image.


       If a document is produced in native, a single-page Bates stamped image slip sheet stating

the document has been produced in native format will also be provided. Each native file should be

named according to the Bates number it has been assigned, and should be linked directly to its

corresponding record in the load file using the NATIVELINK field. To the extent that either party

believes that specific documents or classes of documents, not already identified within this

protocol, should be produced in native format, the parties agree to meet and confer in good faith.

Such documents shall have a one-page Bates numbered TIFF image placeholder with a

corresponding native file. Document that are locked by a password or encrypted as they are kept

in the ordinary course of business shall be produced in a form that is unlocked or decrypted.



AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -4-
                                                                           STOKES LAWRENCE, P.S.
                                                                             1420FIFTHAVENUE, SUITE3000
                                                                           SEATTLE, WASHINGTON98101-2393
WEST\284915843.1.1                                                                   (206) 626-6000
        Case 3:18-cv-00721-BR          Document 57        Filed 02/12/19     Page 5 of 13




Certain types of databases are dynamic in nature and will often contain information that is neither

relevant nor reasonably calculated to lead to the discovery of admissible evidence. Thus, a party

may opt to produce relevant and responsive information from databases in an alternate form, such

as a report or data table. These reports or data tables will be produced in a static format.


       The parties agree to identify the specific databases, by name, that contain the relevant and

responsive information that parties produce.


       4.      De-duplication. The parties shall de-duplicate their ESI production across custodial

and non-custodial data sources using MD5 hash, SHAl hash, or other agreed upon de-duplication

methods after disclosure to the requesting party.


        5.     Metadata fields. The parties agree to produce metadata fields contained in

Appendix B. However, the parties are not obligated to produce metadata for any document that

does not contain such metadata in the original, if it is not possible to automate the creation of

metadata when the document is collected. The parties reserve their rights to object to any request

for the creation of metadata for documents that do not contain metadata in the original.


        All ESI will be produced with a delimited, database load file that contains the metadata

fields listed in Appendix B, attached hereto, to the extent that such metadata fields exist, are

maintained in the ordinary course of business, and can be automatically extracted from the

electronic documents. The parties agree to make reasonable efforts to collect and produce accurate

and complete metadata but the parties understand that due to how documents are created and

stored, ESI may not include all of the metadata fields or that the metadata information may not

always be accurate.


DATED this 7th day of February, 2019.




AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -5-
                                                                               STOKES LAWRENCE, P.S.
                                                                                1420 FIFTH A VENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-2393
WEST\284915843.1.1                                                                       (206) 626-6000
       Case 3:18-cv-00721-BR        Document 57     Filed 02/12/19    Page 6 of 13




STOKES LAWRENCE, P.S.                          STOEL RIVES LLP



By: Isl Bradford J Axel                        By: Isl B. John Casey
Thomas A. Lerner (OSB No. 804626)              B. John Casey, OSB No. 120025
Bradford J. Axel (admitted pro hac vice)       760 SW Ninth A venue, Suite 3000
Elizabeth A. Findley (admitted pro hac vice)   Portland, Oregon 97205
Theresa H. Wang (admitted pro hac vice)        Telephone: (503) 224-3380
1420 Fifth Avenue, Suite 3000                  Facsimile: (503) 220-2480
Seattle, Washington 98107                      john. casey@stoel.com
Telephone: (206) 626-6000
Facsimile:              (206)       464-1496   Andrew L. Deutsch (admitted pro hac vice)
tom. lerner@stokeslaw.com                      DLA PIPER LLP
bradford. axel@stokeslaw.com                   2000 A venue of Stars
elizabeth.findley@stokeslaw.com                Los Angeles, California 90067
theresa. wang@stokeslaw.com                    Telephone: (310) 595-3000
                                               Facsimile: (310) 595-3030
Annette L. Hurst (admitted pro hac vice)       andrew. deutsch@dlapiper.com
Nathan Shaffer (admitted pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE                 Francis W. Ryan (admitted pro hac vice)
LLP                                            Kerry A. O'Neill (admitted pro hac vice)
405 Howard Street                              DLA PIPER LLP
San Francisco, California 94105                 1251 A venue of the Americas
Telephone: (415) 773-5700                      New York, New York 10020
Facsimile:              (415)       773-5759   Telephone: (212) 335-4850
ahurst@orrick.com                              Facsimile: (212) 335-4501
nshaffer@orrick.com                            frank. ryan@dlapiper.com
                                               kerry. oneill@dlapiper.com
Attorneys for Plaintiff Quest Software Inc.
                                               Attorneys for Defendant Nike, Inc.




AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -6-
                                                                       STOKES LAWRENCE, P.S.
                                                                         1420 FIFTH AVENUE, SUITE 3000
                                                                       SEATTLE, WASHINGTON98101-2393
WEST\284915 843 .1.1                                                              (206) 626-6000
       Case 3:18-cv-00721-BR     Document 57   Filed 02/12/19   Page 7 of 13




                                       ORDER

Based on the foregoing, IT IS SO ORDERED.


DATED:   )f 12, \ iC,

                                            The~Brown
                                            UNITED STATES SENIOR DISTRICT
                                            JUDGE




AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -7-
                                                                STOKES LAWRENCE, P.S.
                                                                  1420 FIFTH A VENUE, SUITE 3000
                                                                SEATTLE, WASIIlNGTON 98101-2393
WEST\284915843.1.1                                                         (206) 626-6000
        Case 3:18-cv-00721-BR         Document 57       Filed 02/12/19     Page 8 of 13




                                           APPENDIX A

1.      Custodians.
 Name                 Title                       Connection to the        Type of Information
                                                  Instant Litigation       Under Control
 Alan Akins           Global End User IT Asset    Participated in          IT Software
                      Manager                     diligence regarding      Purchasing
                                                  Nike's response to
                                                  Quest audit
 Mike Wittig          VP, Infrastructure          Manages Nike             IT Infrastructure
                      Engineering                 employees who use
                                                  Quest Software
 Randy Seale          Sr. Security Incident       Participated in          IT Security
                      Responder / Corporate       diligence regarding
                      Information Security        Nike's response to
                                                  Quest audit
 Kimberly King        IT Vendor Management        Participated in          IT Structure and
                      Expert                      diligence regarding      Organization
                                                  Nike's response to
                                                  Quest audit findings
 Sandeep              Director of Database,       Oversees use of          IT Structure and
 Bhargava             Storage and Backup          Quest Software in        Organization
                      Services                    database
                                                  administration


2.      Non-custodial Data Sources. Nike utilizes shared drives and servers that may contain

discoverable ESL As set forth in paragraph E.2. of this Order, Nike will conduct good faith,

reasonable searches for responsive material and information pursuant to their obligations under

the Federal Rules of Civil Procedure and any applicable Local Rules.

3.      Third-Party Data Sources. None.

4.      Inaccessible Data.

            a. Internal Security Logs that are more than 400 days old. Nike keeps internal security

               logs which track logins, access, and other security data for users on the Nike

               network. Internal security logs older than 400 days are retained but kept in "cold

               storage." The retrieval of internal security logs from cold storage cannot be


AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -8-
                                                                            STOKES LAWRENCE, P.S.
                                                                             1420FIFTHAVENUE, SUITE3000
                                                                           SEATTLE, WASHINGTON98101-2393
WEST\284915843.1.1                                                                   (206) 626-6000
        Case 3:18-cv-00721-BR         Document 57       Filed 02/12/19     Page 9 of 13




               achieved without great effort and expense and is thus not reasonably accessible

               under Fed. R. Civ. P. 26(b)(2)(B).

           b. Server Log information predating the server. Nike keeps "server log" information

               that can be used to track each Nike user who accessed Quest Software on a given

               server. Server log information is limited to the date on which the particular server

               was built or rebuilt. Thus, retrieving server log information from a given server

               predating the server's build or rebuild is not reasonably accessible under Fed. R.

               Civ. P. 26(b)(2)(B).

5.     ESI Liaison. Nike designates Genardo Lopez (Director, Global Records Management) as

its ESI Liaison.




AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -9-
                                                                            STOKES LAWRENCE, P.S.
                                                                              1420 FIFTH AVENUE, SUITE 3000
                                                                            SEATTLE, WASHINGTON98!01-2393
WEST\284915843.1.1                                                                     (206) 626-6000
      Case 3:18-cv-00721-BR            Document 57          Filed 02/12/19   Page 10 of 13




                                           APPENDIX A

   1. Custodians:

         a. a. Stephen (Field) Turner

                    1.   Title: National Account Manager.

                11.      Connection to Instant Litigation: Mr. Turner provided services and

                         support related to the Nike account.

               111.      Type of Information Under His Control: Emails and user-generated

                         documents, including those pertaining to the Nike account.

         b. Eric Haslinger

                    1.   Title: North America Sales Director.

                11.      Connection to Instant Litigation: Mr. Haslinger managed the sales team

                         that oversaw the Nike account.

               111.      Type of Information Under His Control: Emails and user-generated

                         documents, including those pertaining to sales.

         c. Megan Mentink

                    1.   Title: Technical Manager, License Compliance Operations.

                11.      Connection to Instant Litigation: Ms. Mentink participated in discussions

                         regarding Quest's audit of Nike.

                111.     Type of Information Under Her Control: Emails and user-generated

                         documents, including those pertaining to license compliance operations.

          d. Josh Baker

                    1.   Title: Senior Manager, License Compliance.

                 11.     Connection to Instant Litigation: Mr. Baker participated in audit lead-up

                         and follow-up with Nike, as well as attempts at resolution.

                111.     Type of Information Under His Control: Emails and user-generated

                         documents, including those pertaining to license compliance.
AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -8-

                                                                              STOKES LAWRENCE, P.S.
WEST\284915843.1.1                                                              1420FJFTHAVENUE, SIBTE3000
                                                                              SEATTLE, WASHINGTON 98101-2393
                                                                                        (206) 626-6000
      Case 3:18-cv-00721-BR             Document 57      Filed 02/12/19     Page 11 of 13




          e. Douglas Wakeman

                    1.   Title: Contracts Manager.

                  11.    Connection to Instant Litigation: Mr. Wakeman managed aspects of Nike

                         contracts and participated in contract language negotiation.

                 111.    Type of Information Under His Control: Emails and user-generated

                         documents, including those pertaining to contract management and

                         negotiation.

   2. Non-custodial Data Sources: Quest maintains data that may include discoverable ESI on

      shared servers and drives. Quest will run searches for responsive data in accordance with

      its duty under the Federal Rules of Civil Procedure and the Local Rules.

   3. Third-Party Data Sources:

      Deloitte, which conducted the audit of Nike, may have responsive documents. Dell

       Software, Quest Software's predecessor in interest, may also have retained responsive

       documents.

   4. Inaccessible Data.

       Quest may not have access to certain institutional documents for the period of its ownership

       by Dell from approximately 2012 through 2016. Some employees remained employed for

       the duration of the organizational changes and therefore have documents from this time

       period. However, such documents may not have been transferred on any specific retention

       plan. Accordingly, Quest will produce any responsive documents it has from this time

       period, but notes that such documents were not routinely kept.

   5. ESI Liaison.

       Richard Bradford, Director, Program Management & Business Analysis




AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -9-

                                                                              STOKES LAWRENCE, P.S.
WEST\284915 843 .1.1                                                            1420FIFTH AVENUE, SUITE3000
                                                                              SEATTLE, WASHINGTON98101-2393
                                                                                        (206) 626-6000
       Case 3:18-cv-00721-BR                 Document 57    Filed 02/12/19   Page 12 of 13




                                                APPENDIXB

                       ·.        ...
                                                                                                            •·.
.FieldNqme                  .·
                                       ~~1'1'\pl~/Format              o~,qription ...          ..    ·.
   BEGNO                                                 The Document ID number
                                       ABC000000l (Unique ID)
                                                       associated with the first page
                                                       of a document.
   ENDNO                ABC0000003 (Unique ID)           The Document ID number
                                                       associated with the last page
                                                       of a document.
   BEGATTACH            ABC000000l         (Unique ID    The Document ID number
                     Parent-Child Relationships)       associated with the first page
                                                       of the parent document.
   ENDATTACH            ABC0000008         (Unique ID    The Document associated
                     Parent-Child Relationships)       with the last page of the last
                                                       attachment.
   SENTDATE             MM/DD/YYYY                       The date the e-mail or
                                                       calendar entrv was sent.
   SENTTIME             HH:MM                            The time the e-mail or
                                                       calendar entry was sent.
   RECEIVED DATE        MM/DD/YYYY                       The date the document was
                                                       received.
   RECEIVEDTIME         HH:MM                            The time the document was
                                                       received.
   AUTHOR               jsmith                           The author of a document
                                                       from extracted metadata.
   LASTEDITEDBY         jsmith                            The name of the last person
                                                       to edit the document from
                                                       extracted metadata.
   FROM                  Joe Smith <jsmith@email.com>     The display name and e-mail
                                                       address of the author of an e-
                                                       mail/ calendar             item.
                                                       An    e-mail   address   should
                                                       always be provided.
   TO                    Joe Smith <jsmith@email.com>;    The display name and e-mail
                     tjones@email.com                  address of the recipient(s) of
                                                       an e-mail/calendar item. An
                                                       e-mail address should always
                                                       be provided for every e-mail if
                                                       a recipient existed.
   cc                    Joe Smith <jsmith@email.com>;    The display name and e-mail
                     tjones@email.com                  of the copyee(s) of an e-
                                                       mail/calendar item. An e-mail
                                                       address should always be
                                                       provided for every e-mail if a
                                                       copyee existed.
   BCC                   Joe Smith <jsmith@email.com>;    The display name and e-mail
                     tjones@email.com                  of the blind copyee(s) of an e-
                                                       mail or calendar item. An e-
                                                       mail address should always be
AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER           -10-

                                                                               STOKES LAWREN CE, P.S.
WEST\284915 843 .1.1                                                             1420FIFTHAVENUE, SUITE3000
                                                                               SEATTLE, WASHINGTON 98101-2393
                                                                                         (206) 626-6000
      Case 3:18-cv-00721-BR   Document 57        Filed 02/12/19    Page 13 of 13




                                                         provided for every e-mail if a
                                                         blind copyee existed.

   SUBJECT                                                  The subject line of the e-
                                                         mail/calendar item.
   CUSTODIAN-ALL        Smith, Joe; Doe, Jane               All of the custodians of a
                                                         document from which the
                                                         document               originated,
                                                         separated by semicolons.
   ATTACH COUNT         Numeric                             The number of attachments
                                                         to a document.
   FILEEXT              XLS                                 The file extension of a
                                                         document.
   FILENAME             Document Name.xis                   The     file   name       of    a
                                                         document.
   FILESIZE             Numeric                             The file size of a document
                                                         (including            embedded
                                                         attachments).
   HASH                                                     The MD5 or SHA-1 Hash value
                                                         or       "de-duplication         key"
                                                         assigned to a document. The
                                                         same hash method (MD5 or
                                                         SHA-1)       should    be       used
                                                         throuqhout production.
                        YES or Blank                        If a document contains a
   REDACTED                                              redaction, this field will display
                                                         'YES'.
                        D:\NATIVES\ABC00000l .xis           The full path to a native copy
   NATIVE LINK
                                                         of a document.
                        D:\TEXT\ABC00000l .txt              The path to the full extracted
                                                         text of the document. There
                                                         should be a folder on the
                                                         deliverable,       containing       a
                                                         separate        text    file      per
                                                         document.         These text files
                                                         should be named with their
   FULLTEXT                                              corresponding bates numbers.
                                                          Note: E-mails should include
                                                         header information: author,
                                                         recipient, cc, bee, date,
                                                         subject, etc. If the attachment
                                                          or e-file does not extract any
                                                          text, then OCR for the
                                                          document should be provided.




AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY STORED
INFORMATION AND [PROPOSED] ORDER   -11-

                                                                     STOKES LAWRENCE, P.S.
WEST\284915843.1.1                                                     1420FIFTHAVENUE, SUITE3000
                                                                     SEATTLE, WASHINGTON 98101-2393
                                                                               (206) 626-6000
